Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,8,9,15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyu (USPN 20200371693A1).
As per claims 1,15, Lyu discloses a storage management method, comprising: determining expected usage time of a first storage disk in a set of storage disks, at least a part of the set of storage disks being configured to form at least one redundant array of independent disks (RAID) (paragraph 0069 – identifying one or more old storage volumes in a storage system having one or more RAID arrays based on time (an expected lifespan minus a time of operation to determine an estimated remaining life - as further disclosed in Figure 9 and paragraphs 0086-0091)); moving data in a first storage block, associated with a first RAID in the at least one RAID, in the first storage disk to a second storage block in a second storage disk in the set of storage disks based on a determination that the expected usage time is less than a predetermined threshold value (paragraph 0070 – exchanging an old storage volume with a newer 

As per claims 2,9, Lyu discloses wherein determining the expected usage time of the first storage disk in the set of storage disks comprises: determining used time and a degree of wear of the first storage disk (paragraph 0069 – the degree of wear is the total life write operations minus accumulated write operations, where the result is divided by an average write throughput to determine an estimated remaining life and the used time is an expected lifespan minus a time of operation to determine an estimated remaining life); and determining the expected usage time based on the used time and the degree of wear (paragraph 0069 – degree of wear is the estimated remaining life can be based on write operations and used time is the estimated remaining life can be based on time).

As per claim 8, Lyu discloses an electronic device, comprising: at least one processing unit (paragraphs 0112,0113 – processors 1205); and at least one memory (paragraph 0113 – memory 1225) coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, wherein the instructions, when executed by the at least one processing unit, cause the device to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 3,10 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu in view of Yamamoto (USPN 20190220193A1).
As per claims 3,10, Lyu fails to explicitly state preventing allocation of a new storage block at the first storage disk.
	Lyu does disclose that once the remaining life of a storage volume is below a first threshold it is classified as an old storage volume and if below a second a second threshold the storage volume is classified as a rejected storage volume and initiates rebuild operations of the RAID arrays without the rejected storage volume in paragraph 0091.
	Yamamoto discloses preventing allocation of a new storage block at the first storage disk in paragraphs 0006,0025 – disk devices configured to check a timing of reaching an end of life and make a setting that does not allow to write data into a disk drive before reaching the end of life.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include disk devices configured to check a timing of reaching an end of life and make a setting that does not allow to write data into a disk drive before reaching the end of life in once the remaining life of a storage volume is below a first threshold it is classified as an old storage volume and if below a second a second threshold the storage volume is classified as a rejected storage volume and initiates rebuild operations of the RAID arrays without the rejected storage volume. A person of ordinary skill in the art would have been motivated to make the modification because data loss can be reduced as disclosed in paragraph 0065. 

Claims 7,14 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu in view of Kankani et al. (USPN 20180060230A1)
As per claims 7,14, Lyu fails to explicitly state marking the first storage disk as invalid based on a determination that storage blocks in the first storage disk have all been replaced with corresponding storage blocks.
Lyu does disclose exchanging/copying data from an old storage volume to a newer storage volume within a same RAID array which involves rebuilding and/or reconfiguring arrays in paragraphs 0070,0093-0095.
Kankani et al. discloses marking the first storage disk as invalid based on a determination that storage blocks in the first storage disk have all been replaced with corresponding storage blocks in paragraphs 0109,0111 - copying valid data to a new block of another non-volatile memory and marking the data in the old block of one non-volatile memory as invalid.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include copying valid data to a new block of another non-volatile memory and marking the data in the old block of one non-volatile memory as invalid in the exchanging/copying data from an old storage volume to a newer storage volume within a same RAID array. A person of ordinary skill in the art would have been motivated to make the modification because marking the data as invalid refers to data that is no longer in use as indicated in paragraph 0109. 

Claim Objections


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Yolanda L Wilson/Primary Examiner, Art Unit 2113